Citation Nr: 1609515	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  14-28 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had honorable service from June 1975 to June 1979, but the discharge for a subsequent period of service from July 1978 to January 1982 was characterized as a bad conduct discharge.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a videoconference hearing before the under signed in January 2016.  A transcript of the hearing is associated with the claims file.  

Although the March 2013 rating decision (from which the present appeal ensues) found no new and material evidence, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matter of service connection for erectile dysfunction on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran did not appeal a November 2009 rating decision which denied service connection for erectile dysfunction, and no new and material evidence was received within one year of that decision.

2.  Evidence received since the November 2009 rating decision, includes the Veteran's hearing testimony alleging erectile dysfunction is secondary to his service-connected disabilities (including disabilities for which service connection is claimed), relates to an unestablished element needed to substantiate the underlying claim of service connection and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for erectile dysfunction may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for erectile dysfunction was initially denied in a November 2009 rating decision on the basis that it neither occurred in nor was caused by service.  Evidence added to the record since November 2009 rating decision includes the Veteran's sworn testimony that his erectile dysfunction is secondary to his service-connected disabilities (left spermatocele (for which service connection has been granted), benign prostatic hypertrophy (BPH) and/or right simple orchiectomy with left-sided orchiopexy (for which service connection is sought)); a theory of entitlement (nexus) not suggested at the time of the November 2009 rating decision. In fact, at that time, left spermatocele was not yet service connected.  Accordingly, the Board finds that the evidence added to the record since the November 2009 rating decision addresses an unestablished fact necessary to substantiate the claim of service connection for erectile dysfunction, and considered in conjunction with all of the evidence in the record, raises a reasonable possibility of substantiating the claim.  Taken at face value, as required for purposes of reopening, the new evidence received is both new and material, and the claim of service connection for erectile dysfunction may be reopened.

In light of the fully favorable determination in the claim to reopen the matter of service connection for erectile dysfunction, no further discussion of compliance with VA's duty to notify and assist is necessary.  De novo review of this matter is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for erectile dysfunction is granted.


REMAND

Further development of the record is necessary to comply with VA's duty to assist.  See 38 C.F.R. § 3.159.

On January 12, 2016, the Veteran's representative submitted a motion to accept the correspondence as a substantive appeal to a June 17, 2014 statement of the case.  The issue of whether a substantive appeal (VA Form 9) received on January 12, 2016 (the motion), was timely filed has not been adjudicated by the AOJ.  Further, as the January 12, 2016 substantive appeal is with respect to matters including the denial of service connection for BPH, major depressive disorder and right simple orchiectomy with left-sided orchiopexy; it is inextricably intertwined with the claim of service connection for erectile dysfunction secondary to service connected disabilities presently on appeal, as a favorable disposition in regard to the timely substantive appeal claim directly impacts whether the Veteran's erectile dysfunction is caused or aggravated by a service-connected disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the claim must be remanded for the RO to adjudicate the issue of whether a substantive appeal (VA Form 9) received on January 12, 2016, was timely filed.  

Further, as the Veteran is now service connected for left spermatocele and asserts a secondary service connection theory of entitlement, the "low threshold" standard as to when an examination to secure a nexus opinion is required is met, and development for such an examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, a June 2011 VA examination report attributes the Veteran's erectile dysfunction to a work related back injury and during his hearing testimony the Veteran suggested that he had experienced erectile dysfunction since his 2002 spine surgery.  As treatment records in connection with the Veteran's spine surgery have not been obtained and may contain relevant information, the claims file should be updated to include all outstanding VA and private treatment records (VA records are constructively of record).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include updated VA treatment records.  The attention of the AOJ is specifically directed to treatment records in connection with the Veteran's 2002 spine surgery.

2.  After accomplishing any appropriate notification and/or development action(s), adjudicate the matter of whether a substantive appeal (VA Form 9) received on January 12, 2016, was timely filed as to the June 17, 2014 statement of the case.  If the substantive appeal is determined to be untimely, give the appellant and his representative notice of the decision, and an opportunity to perfect an appeal as to that matter.  

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his erectile dysfunction.  The entire record must be made available to the examiner for review.  All indicated studies or tests must be accomplished.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Is it at least as likely as not (a 50 percent or better probability) that any erectile dysfunction documented during the period of the current claim is related to any incident of the Veteran's military service?  

(b)  Is it at least as likely as not (a 50 percent or better probability) that any erectile dysfunction documented during the period of the current claim was (i) caused or (ii) aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected disabilities, to include left spermatocele?  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

4.  The AOJ should then review the record and readjudicate the Veteran's claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


